     Case 5:19-cv-02165-JGB-SHK Document 26 Filed 08/03/20 Page 1 of 2 Page ID #:244


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 SW Birch Street, Ste. 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5

 6    Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                           Case: 5:19-cv-02165-JGBS-SHK
      JAMES RUTHERFORD, an
12

13    individual,                            Plaintiff’s Notice of and Motion
                                             for Summary Judgment
14                     Plaintiff,
15    v.                                          Date: August 31, 2020
16                                                Time: 9:00 AM
17                                                Ctrm: 1
      NITES INN CORPORATION, a
18    California corporation; and DOES 1-
      10, inclusive,
19                                           Hon. Jesus G. Bernal
20                    Defendants.
21

22
            To all Defendants and their attorneys of record:
23
            Please take notice that on August 31, 2020 at 9:00 AM or as soon thereafter
24
      as the matter may be heard in the courtroom of the Honorable Jesus G. Bernal,
25
      located at 3470 Twelfth Street, Courtroom 1, Riverside, California, 92501, Plaintiff
26
      James Rutherford, will and hereby does move this Court to enter summary
27
      judgment in favor of Plaintiff and against Defendants.
28
            Plaintiff seeks: 1) an Order from the Court requiring Defendant to provide
                                              1
                    PLAINTIFF’S NOTICE OF AND MOTION FOR SUMMARY JUDGMENT
     Case 5:19-cv-02165-JGB-SHK Document 26 Filed 08/03/20 Page 2 of 2 Page ID #:245


 1    and maintain accessible parking, accessible routes, and accessible service counters
 2    at the Park Avenue Inn located at or about 15401 Park Avenue East, Victorville,
 3    California, 92392 and 2) judgment in favor of Plaintiff and against Defendant in
 4    the amount of $12,000.
 5          This motion is made on the grounds that there is no genuine dispute as to
 6    any material fact and the Plaintiff is entitled to judgment as a matter of law.
 7    Plaintiff’s motion is brought pursuant to Rule 56 of the Federal Rules of Civil
 8    Procedure and is supported by this Notice of and Motion, the Memorandum of
 9    Points and Authorities, the Statement of Uncontroverted Facts and Conclusions of
10    Law filed concurrently herewith, the record and files herein, and such other
11    evidence as may be admitted at the time of the hearing of the motion.
12          This motion is made following the required meet and confer pursuant to
13    Local Rule 7-3 that took place on July 16, 2020 with counsel for Defendant NITES
14    INN CORPORATION, a California corporation.
15

16    Dated: August 3, 2020           MANNING LAW, APC
17

18                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
19                                       Attorney for Plaintiff
20

21

22

23

24

25

26

27

28
                                              2
                   PLAINTIFF’S NOTICE OF AND MOTION FOR SUMMARY JUDGMENT
